United States Court of Appeals
                                                                Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS         F I L E D
                       FOR THE FIFTH CIRCUIT
                                                            February 14, 2007

                            No. 05-10137                  Charles R. Fulbruge III
                        Conference Calendar                       Clerk


UNITED STATES OF AMERICA,
                                    Plaintiff-Appellee,

versus

CELESTINA RODRIGUEZ-NARANJO,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 6:04-CR-51-2
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Celestina Rodriguez-

Naranjo has requested leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Rodriguez-Naranjo has not filed a response to counsel’s motion.

Our independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See

5TH CIR. R. 42.2.

     Rodriguez-Naranjo’s motion for the appointment of a

substitute attorney is DENIED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.